994 A.2d 967 (2010)
414 Md. 214
Quentez JOHNSON
v.
STATE of Maryland.
No. 153 September Term, 2009.
Court of Appeals of Maryland.
May 12, 2010.
Martha K. Weisheit, Asst. Public Defender (Paul B. DeWolfe, Public Defender, Baltimore, MD), for Petitioner.
Diane E. Keller, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), for Respondent.
SUBMITTED BEFORE: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 12th day of May, 2010
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for further reconsideration in light of Dallas v. State, 413 Md. 569, 993 A.2d 655 (2010). Costs in this Court to be paid by the Respondent and costs in the Court of Special Appeals to abide the result.